Citation Nr: 1818812	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.

2.  Entitlement service connection for residuals of head injury, to include seizure disorder. 

3.  Entitlement to non-service connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1972 through June 1974, with other possible dates of service.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) of Reno, Nevada.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred a psychiatric disorder in service, as well as a seizure disorder, due to head trauma when he was kicked in the head by several Marines.  He also claims that he was treated for his head trauma at the Naval Medical Center in San Diego.  

First, there are treatment records as late as June 1974 in the Veteran's service treatment records although a March 1974 record noted the Veteran was recommended for administrative discharge.  The nature of his discharge is relevant to his claim for nonservice connected pension.  See 38 C.F.R. § 3.3 (2017).  The Board finds that any outstanding treatment and personnel records should be obtained and the nature and length of the Veteran's service should be verified.  

Next, service records currently associated with claims file do not indicate treatment for a head trauma in service.  A psychiatric consultation note in service dated in March 1974 indicated that the Veteran had been referred for being a habitual offender for non-participation of drills.  The Veteran had offered explanations of "my head's not right and I can't think clearly."  It was noted that he had made an alleged suicide gesture as a result of breaking up with his girlfriend and was on probation for robbery.  A diagnosis of immature personality, possible schizoid was rendered, and the Veteran was recommended for "administrative discharge soon."  His records show a normal entrance examination and separation examination in 1973; although records indicated he continued to serve after 1973. 

The Board finds that VA examinations are necessary to determine the nature of the Veteran's claimed psychiatric and seizure disorders, to include whether they were incurred or aggravated in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, his claim for nonservice-connected pension is also intertwined with his claim for an acquired psychiatric disorder, given that he may have been discharged for his claimed psychiatric disorder.  See 38 C.F.R. § 3.3; Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to verify his current address in Reno, Nevada.  

2.  Request from the appropriate repositories, any outstanding personnel records and treatment records, including from the Naval Medical Center of San Diego.  These records should provide verification of service, including the specific dates and corresponding nature of such service (i.e., ACDUTRA or INACDUTRA). 

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

3.  Then, set forth in a clear memorandum all periods of the Veteran's ACDUTRA and INACDUTRA service and associate this memorandum with the electronic claims file.  If such a memorandum cannot be provided, a notation should be made in the file with a rationale provided.

4.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must offer opinions as to the following:

(a) Identify any current acquired psychiatric disorder diagnoses; and 

(b) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disorder was incurred or aggravated during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service, to include the Veteran's claims that he was kicked in the head during service.  

5.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed residuals of head injury, including seizure disorder.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must offer opinions as to the following:
(a) Identify any current residuals of head injury or seizure disorder; and 

(b) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any residuals of head injury including any seizure disorder were incurred or aggravated during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service, to include the Veteran's claims that he was kicked in the head during service.  

6.  After the above is complete, readjudicate the Veteran's claims, including for non-service connected pension.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




